 1   Etan Zaitsu [CA SBN 287106]
     Attorney-at-law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   PATRICIA SHIRLEY
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 2:18-CR-00004 DB
12                                  Plaintiff,         STIPULATION AND [PROPOSED]
13          v.                                         ORDER CONTINUING STATUS
                                                       CONFERENCE AND SETTING
14   PATRICIA SHIRLEY,                                 MOTION RESPONSE SCHEDULE
15                                  Defendants.        Date: March 26, 2019
                                                       Time: 10:00am
16
                                                       Court: Hon. Deborah Barnes
17
18
19
            This matter involving a charged conspiracy and theft of government property is presently
20
     set for a status conference on March 26, 2019. The government has provided voluminous
21
     discovery consisting of more than 3,600 pages and numerous CDs containing at least three
22
     months of surveillance footage and audio recordings of numerous witnesses and defendant
23
     interviews. Defense counsel is in the continuing process of reviewing discovery, conducting
24
     various investigations, and interviewing witnesses. Defendant also recently filed a motion to
25
     dismiss, which is scheduled to be heard May 21, 2019.
26
            The parties to the actions, Plaintiff United States of America by and through Assistant
27
     United States Attorney Eric Chang and Attorney Etan Zaitsu on behalf of Defendant Patricia
28
     Shirley, therefore, stipulate as follows:

                                                   1
     Order Continuing Status Conference
 1          1.      By this stipulation, defendant now moves to vacate the status conference
 2   presently set for March 26, 2019. Defendant requests to continue the status conference to May
 3   21, 2019, at 10:00 a.m., and to exclude time between March 26, 2019 and May 21, 2019
 4   inclusive, under Local Code T-4. The United States does not oppose this request.
 5          2.      Due to the volume of discovery in the case, defense counsel is engaged in ongoing
 6   review of the discovery and defense investigation related to potential defenses in this matter.
 7   This preparation is necessary to ensure that potential defenses are explored and discussed.
 8          3.       Defense counsel represents and believes that failure to grant additional time as
 9   requested would deny the defendant the reasonable time necessary for effective preparation,
10   taking into account the exercise of due diligence.
11          4.      Additionally, the parties agree that time is needed to address the Defendant’s
12   Motion to Dismiss.
13          4.      Based on the above-stated facts, the parties jointly request that the Court find that
14   the ends of justice served by continuing the case as requested outweigh the best interest of the
15   public and the defendant in a trial within the time prescribed by the Speedy Trial Act.
16          5.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
17   et seq., within which trial must commence, the time period of March 26, 2019 to May 21, 2019,
18   inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B) (iv) [Local Code
19   T-4] because it results from a continuance granted by the Court at defendant’s request on the
20   basis that the ends of justice served by taking such action outweigh the best interest of the public
21   and the defendant in a speedy trial.
22          6.      Nothing in this stipulation and order shall preclude a finding that other provisions
23   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
24   which a trial must commence.
25          7.      Additionally, the parties stipulate that the government’s opposition to defendant’s
26   Motion to Dismiss shall be filed by April 30, 2019, and that Defendant’s Reply will be due May
27   14, 2019.
28


                                                      2
     Order Continuing Status Conference
 1          Assistant U.S. Attorney Eric Chang and defense counsel have reviewed this proposed
 2   order and authorized Etan Zaitsu to sign it via email on their behalf.
 3
                                                           Respectfully submitted,
 4
 5
 6   Dated: March 22, 2019                                 /s/ Etan Zaitsu for_______
                                                           ERIC CHANG
 7                                                         Assistant United States Attorney
 8
 9
     Dated: March 22, 2019                                 /s/ Etan Zaitsu _______
10
                                                           ETAN ZAITSU
11                                                         Attorney for Defendant
                                                           PATRICIA SHIRLEY
12
13
14
15                                               ORDER
16          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it
17   is hereby ordered that the status conference in this matter, scheduled for March 26, 2019, is
18   vacated. A new status conference is scheduled for May 21, 2019, at 10:00 a.m. The Court
19   further finds, based on the representations of the parties and Defendant’s request, that the ends
20   of justice served by granting the continuance outweigh the best interests of the public and the
21   defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
22   3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
23   consideration the exercise of due diligence for the period from March 26, 2019, up to and
24   including May 21, 2019.
25   ////
26   ////
27   ////
28   ////

                                                     3
     Order Continuing Status Conference
 1          Additionally, the Government’s opposition to Defendant’s Motion to Dismiss shall be
 2   due April 30, 2019, and Defendant’s Reply shall be due not later than May 14, 2019.
 3
 4          IT IS SO ORDERED.
 5   Dated: March 22, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   4
     Order Continuing Status Conference
